Name: Commission Regulation (EEC) No 3012/92 of 20 October 1992 releasing the securities lodged under Regulation (EEC) No 1351/92
 Type: Regulation
 Subject Matter: Europe;  trade;  plant product;  trade policy
 Date Published: nan

 21 . 10. 92 Official Journal of the European Communities No L 305/5 COMMISSION REGULATION (EEC) No 3012/92 of 20 October 1992 releasing the securities lodged under Regulation (EEC) No 1351/92 wheat and barley into Portugal ; whereas, as a result, certain licences still valid at that date have not been able to be used ; whereas the securities lodged when the appli ­ cations for those STM licences were submitted should accordingly be released on application by the parties concerned ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, and in particular Article 251 thereof, Having regard to Council Regulation (EEC) No 569/86 of 25 February 1986 laying down general rules for the appli ­ cation of the supplementary mechanism applicable to trade ('), as amended by Regulation (EEC) No 3296/88 (2), and in particular Article 7 ( 1 ) thereof, Having regard to Council Regulation (EEC) No 3659/90 of 11 December 1990 on products subject to the supple ­ mentary trade mechanism during the second stage of Portuguese accession (3), as last amended by Regulation (EEC) No 831 /92 (4), and in particular Article 1 thereof, Whereas Commission Regulation (EEC) No 1351 /92 of 26 May 1992 laying down detailed rules for applying the supplementary trade mechanism (STM) to imports of cereals into Portugal during the 1992/1993 marketing year (*) provides in particular for securities to be lodged to ensure that applications for STM licences are bona fide ; Whereas Commission Regulation (EEC) No 2298/92 (6) suspends the application of Regulation (EEC) No 1351 /92 as from 27 July 1992, as regards imports of common HAS ADOPTED THIS REGULATION : Article 1 Securities lodged pursuant to Article 3 (2) of Regulation (EEC) No 1351 /92 for STM licence applications relating to imports of common wheat and barley into Portugal are submitted in June and July 1992 shall be released on application by the parties concerned. Article 2 This Regulation shall enter into force on the seventh day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 20 October 1992. For the Commission Ray MAC SHARRY Member of the Commission (&lt;) OJ No L 55, 1 . 3 . 1986, p. 106. 0 OJ No L 293, 27. 10. 1988, p. 7. 0 OJ No L 362, 27. 12. 1990, p. 38 0 OJ No L 88, 3. 4. 1992, p. 14. 0 OJ No L 145, 27. 5. 1992, p. 47. M OJ No L 221 , 6. 8 . 1992, p. 41 .